Case 2:17-cv-11910-MAG-DRG ECF No. 457-70 filed 10/23/18   PageID.12111   Page 1 of
                                      5




          EXHIBIT 10
           Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG ECF No. 457-70 filed 10/23/18   PageID.12112   Page 2 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-70 filed 10/23/18   PageID.12113   Page 3 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-70 filed 10/23/18   PageID.12114   Page 4 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-70 filed 10/23/18   PageID.12115   Page 5 of
                                      5
